Citation Nr: 0532918	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-04 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a compression fracture with degenerative arthritis at C3-
4, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for dermatitis of 
the scalp and hands, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969 and from October 1975 to October 1979.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In July 2003, the Board remanded the matter to 
the RO to obtain additional evidence and cure certain due 
process deficiencies.  The matter was returned to the Board 
in September 2005 for final appellate consideration.

In January 2004, the RO informed the veteran that VA has 
revoked the authority of Attorney R. Edward Bates to 
represent VA claimants effective July 28, 2003.  The veteran 
was informed that Mr. Bates, who had been his attorney and 
representative, could no longer represent him.  The veteran 
was also given the opportunity to select another 
representative.  No response was received from the veteran.  
The Board therefore assumes that the veteran has elected to 
represent himself and will continue with appellate review.


FINDINGS OF FACT

1.  The veteran's cervical spine disability has not resulted 
in abnormal mobility requiring a neck brace (jury mast); 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

2.  The veteran's dermatitis has not resulted in symptoms of 
constant exudation or itching, extensive lesions; marked 
disfigurement; disfigurement of the head, face or neck; or, 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more; and does not cover 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected.

3.  The veteran is service connected for the residuals of a 
compression fracture with degenerative arthritis at C3-4, 
evaluated as 50 percent disabling, and dermatitis, evaluated 
as 10 percent disabling; his combined service-connected 
disability rating is 60 percent.

4.  The veteran has at least a high school education and, in 
addition to six years of active military service, he has 
worked as a mail handler and a medical technician; he last 
worked in 1997.

5.  The veteran is not unemployable solely due to his 
service-connected disabilities, singly or in combination.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
residuals of a compression fracture with degenerative 
arthritis at C3-4 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5287, 5290, 
5293 (2002), Diagnostic Codes 5285, 5287, 5290, 5293 (2003), 
Diagnostic Codes 5235, 5243 (2005).

2.  The criteria for an increased evaluation for dermatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800, 7806 (2002), Diagnostic Codes 7800, 7806, 7817 
(2005).

3.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in March 2001 and January 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for increased ratings, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for higher disability evaluations.  
The March 2001 and January 2004 letters therefore provided 
notice of the first three elements that were discussed above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The January 2004 letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claims and that it was his "responsibility" 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  A 
similar discussion was contained in the March 2001 VCAA 
letter.  When considering the March 2001 and January 2004 
notification letters, the Board finds that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims on appeal.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.

The September 1999 rating decision, February 2000 Statement 
of the Case (SOC), March 2002 rating decision, March 2002 
Supplemental Statement of the Case (SSOC), April 2003 SOC, 
and SSOCs dated in May 2003 and July 2005 collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for increased ratings.  The April 2003 
SOC specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Outpatient treatment records from the West Los Angeles VA 
Medical Center (VAMC) and Loma Linda VAMC have been obtained.  
The RO requested treatment records from the Detroit VAMC and 
Long Beach VAMC but both facilities reported that they did 
not have any records pertaining to the veteran.  The RO also 
endeavored to obtain copies of records and decisions from the 
Social Security Administration (SSA) but was unsuccessful in 
doing so.  The veteran was advised of this negative 
development in August 2004.  The responded in August 2004 by 
submitting a copy of a July 1998 SSA decision.  Further, the 
RO asked the veteran in January 2004 to complete a release so 
that it could obtain his medical records from Kaiser 
Permanente.  A similar request was mailed to the veteran in 
March 2004.  To date, the veteran has not responded.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claims on appeal.  The 
veteran has been afforded multiple VA examinations for the 
purpose of determining the nature and severity of his neck 
and skin disabilities.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
March 2001 notice was not given prior to the initial 
adjudication of the claim for a total disability evaluation 
based on individual unemployability in September 1999, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in March 2002.  

Increased ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Cervical spine

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5285 provided for the residuals of fracture 
of vertebra.  Under this diagnostic code a 100 percent rating 
was assigned with cord involvement, when the veteran is 
bedridden or requires long leg braces.  A 60 percent rating 
was without cord involvement; abnormal mobility requiring 
neck brace (jury mast).  In other cases, the disability was 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome, the veteran was rated 
using the following criteria:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code 5287, ankylosis of the cervical spine, was 
evaluated as follows:

		Unfavorable .................................................40
		Favorable ....................................................30

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code 5290, limitation of motion of the cervical 
spine, was evaluated as follows:

Severe...................................
.......................................30 
Moderate.................................
....................................20 
Slight...................................
......................................    
0

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.


Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

Service connection for degenerative changes of the cervical 
spine was granted in October 1989.  A noncompensable 
disability evaluation was assigned.  By a rating action dated 
in February 1994, the noncompensable rating was increased to 
10 percent based on limitation of motion, Diagnostic Code 
5290.  In January 1999, the RO determined that the veteran's 
cervical spine disability included a compression fracture at 
C3.  Further, as a result of neurological complications 
experienced by the veteran, the 10 percent rating assigned to 
the veteran's cervical spine disability was increased 40 
percent under Diagnostic Code 5293.  Thereafter, and pursuant 
to an August 1999 Board decision, which had determined that 
the veteran had a demonstrable deformity of the cervical 
vertebrae due to the fracture in additional to muscle spasm 
caused by intervertebral disc syndrome, the RO issued a 
rating action in September 1999 that assigned the veteran a 
50 percent rating for a compression fracture of C3 with 
degenerative changes.  

The veteran is already receiving in excess of the maximum 
rating for loss of range of motion of the cervical spine 
under both the new and old rating criteria.  Even considering 
any complaints of weakness, fatigability, or loss of function 
due to pain, a higher disability may not be assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable).  The veteran is also receiving in 
excess of the maximum disability rating for ankylosis of the 
cervical spine.  Therefore, the only means by which a higher 
(60 percent) rating could be assigned would be if there is 
evidence that the residuals of the veteran's compression 
fracture of the cervical vertebrae resulted in abnormal 
mobility requiring a neck brace (jury mast); pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.  

Outpatient treatment records from the West Los Angeles VAMC 
do not show that the veteran's cervical spine disability 
requires him to wear a neck brace due to abnormal mobility.  
Treatment notes dated in May and September 1998 indicate that 
the veteran only used his cervical collar "sparingly."  
Subsequent treatment records make no reference to a cervical 
collar but note that the veteran was experiencing positive 
results from home traction, which involved 15 pounds three 
days a week.  There are also no findings of abnormal mobility 
of the cervical spine.  On the contrary, the records 
demonstrate that the veteran's home traction and neck 
exercises were providing him with an increase in cervical 
range of motion and greater mobility.  Reports of VA 
examinations conducted in March 2001, November 2002, and 
September 2004 similarly make no reference to the veteran 
having to wear a neck brace due to abnormal mobility.  A 
higher disability evaluation under the "old" Diagnostic 
Code 5285 would therefore be unwarranted.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, the outpatient treatment records from the West Los 
Angeles VAMC do not show that the symptoms of the veteran's 
intervertebral disc syndrome are persistent and compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  The records are also silent as to the 
veteran experiencing incapacitating episodes due to his 
intervertebral disc syndrome.  The reports of the March 2001 
and November 2002 VA examination likewise lack any probative 
findings pertaining to the nature and severity of the 
veteran's intervertebral disc syndrome.  

At his September 2004 VA examination, the veteran described 
pain in the cervical spine area that occurred intermittently 
about two times a day.  He said the pain would last one to 
two hours at a time.  He said the pain sometimes radiated 
down both shoulders.  He stated that the pain was relieved by 
rest and medications such as Tylenol 3.  He indicated that 
bed rest had not been recommended by his physician to treat 
these symptoms.  On examination, there was no evidence of 
radiation of pain on movement or muscle spasm.  Motor 
function was 5/5 in both upper extremities.  Sensory 
examination was intact to light touch.  Biceps and triceps 
reflexes were two plus bilaterally.  Peripheral nerve 
examination was within normal limits.  Following a review the 
claims files, the examiner stated that he could find no 
evidence to confirm the veteran's claim of experiencing the 
symptoms of intervertebral disc syndrome twice a day.  He 
said was also unable to confirm duration of the symptoms.  
However, the examiner noted that there were no current 
objective findings consistent with sciatic neuropathy or 
abnormal neurological findings that would be compatible with 
intervertebral disc syndrome.  The examiner further observed 
that there was no evidence of the veteran being prescribed 
bed rest as a result of his intervertebral disc syndrome.

In sum, there is no evidence that the veteran's cervical 
spine disability has resulted in pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings; or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past year.  An increased evaluation under the "old" 
Diagnostic Code 5293 or "new" Diagnostic Code 5243 is 
therefore no warranted.  Therefore, as a higher disability 
evaluation may not be assigned under the "old" Diagnostic 
Code 5285, the Board finds that the criteria was an increased 
evaluation for the residuals of a compression fracture with 
degenerative arthritis at C3-4 must be denied.

Dermatitis

Service connection for dermatitis of the face and scalp was 
granted in October 1989.  A noncompensable disability 
evaluation was assigned.  In January 1999, the noncompensable 
evaluation was increased to 10 percent.  The veteran's 10 
percent disability rating for dermatitis was rated under 
Diagnostic Code 7806, Eczema.  The criteria for evaluating 
disabilities of the skin were revised on August 30, 2002.  

Under the former criteria of Diagnostic Code 7806, eczema 
(dermatitis) was rated as noncompensable when there is 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted when there is exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  The highest rating of 50 percent is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Further, prior to August 30, 2002, disfiguring scars of the 
head, face, and neck (Diagnostic Code 7800) resulted in a 
noncompensable rating when slight.  Moderate disfiguring 
scars resulted in a 10 percent rating.  For a 30 percent 
evaluation, disfiguring scars of the head, face, and neck had 
to be severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  For a 50 
percent rating, there had to be complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

Effective from August 30, 2002, Diagnostic Code 7806, the 
criteria for evaluating dermatitis or eczema is now rated as 
follows:

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period 		
			      60

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period       30

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period	
		      10



Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period 							       
0

Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 
7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant 
disability.

The new provisions of Diagnostic Code 7800 (Disfigurement of 
the head, face, or neck) are as follows:

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or; with six or more 
characteristics of disfigurement      80

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of 
disfigurement 			      50

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement			      30

With one characteristic of disfigurement 
		      10

Note (1):The 8 characteristics of 
disfigurement, for purposes of evaluation 
under § 4.118, are: 
Scar 5 or more inches (13 or more cm.) in 
length. 
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
Surface contour of scar elevated or 
depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle 
under DC 6207 (loss of auricle) and 
anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 
(anatomical loss of one eye), as 
appropriate. 

Note (3): Take into consideration 
unretouched color photographs when 
evaluating under these criteria.

Diagnostic Code 7803 provides that unstable, superficial 
scars are to be evaluated as 10percent disabling.  Note (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent rating.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.)

Diagnostic Code 7805 provides for rating scars on limitation 
of function of the affected part.

Outpatient treatment records from the West Los Angles VAMC 
document the veteran's treatment for multiple health problems 
including, but not limited to, psychiatric disability, 
cervical spondylosis, and seborrheic dermatitis.  Notably, 
when he was seen by the dermatology in February 2003, the 
veteran reported that he had been experiencing "good 
results" with the use of multiple topical medications.  He 
said his condition worsened if he discontinued use.  There 
was greasy yellowish scale on his scalp and around his ears.  
There was also minimal scaling on his face and minimal 
erythema around his nose.  The impression was that the 
veteran's seborrheic dermatitis had improved.  Similar 
findings were made in an August 2003 dermatology clinic 
report.

The Board has also considered the reports of VA examinations 
conducted in March 2001, November 2002, and September 2004.  
At his March 2001 examination, the veteran stated that he had 
been suffering from dermatitis for the past 25 years.  He 
said he would develop a dry scalp and dryness of the skin 
around the mustache, nose, eyes, and eyebrows whenever he 
discontinued his medications.  He stated he would develop 
scaling, itching, and a burning sensation in those areas.  He 
reported using a coal-tar shampoo and as well as Fluocinolone 
lotion.  On physical examination, there was no evidence of 
skin rash or disease, specifically in the area of the scalp 
and face.  The veteran's dermatitis was described as being in 
remission due to medications.  

When he was examined in November 2002, the veteran had some 
subtle crusting along the scalp line.  There was no 
ulceration or exfoliation noted.  There was no evidence of 
systemic disease.  There was also no evidence of skin lesions 
being associated with a nervous condition.  The diagnosis was 
dermatitis of the scalp and status post dermatitis of the 
face.  The examiner indicated that the veteran's skin disease 
was being controlled by topical medications.  

At his September 2004 examination, the veteran complained of 
constant symptoms of itching, crusting, and shedding from 
seborrheic dermatitis of the face and scalp.  He said he had 
been treating the condition with topical Nizoral cream.  
There was crusting at the bilateral nasal labial folds.  The 
lesion to the exposed area was about five percent.  The 
lesion to the whole body was less than five percent.  There 
was no ulceration, exfoliation, tissue loss, induration, 
inflexibility, or hyperpigmentation.  There was no abnormal 
texture or limitation of motion.  No scars were present.  The 
skin disease was not associated with a systemic disease and 
was not in connection with a nervous condition.  The examiner 
indicated that the veteran's dermatitis would have no affect 
on his functional ability and was not disfiguring.  He also 
noted that the skin condition did not require any type of 
systemic therapy or immunosuppressive drugs.

Based on the above evidence, the Board finds that a rating in 
excess of the 10 percent evaluation currently assigned for 
the veteran's seborrheic dermatitis is not warranted.  The 
evidence does not show that the symptoms of the veteran's 
service-connected skin disability more closely approximate 
the criteria for the next higher rating (30 percent) under 
the old or new rating criteria.  The evidence fails to show 
that the veteran's clinical disability picture is productive 
of severe disfigurement, or marked and unsightly deformity of 
the eyelids, lips, or auricles.  There are also no findings 
that the seborrheic dermatitis, which affects the scalp, 
face, nose, and ears, causes visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears, (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement demonstrated.  
Further, constant exudation or itching or extensive lesions 
have not been demonstrated.  There is no evidence that the 
service-connected skin disability covers 20 to 40 percent of 
the exposed areas affected, or that the veteran takes any 
kind of corticosteroid medication to control his condition.  
All of the veteran's therapy has been topical.  Finally, 
there is no evidence that the service-connected skin 
disability resulted in superficial scars that were unstable 
and/or painful, or that there was any limitation of function.  
While the VA examinations noted that the condition was 
essentially asymptomatic, but could have periods of 
exacerbation, it was also noted that it could be controlled 
by the topical medications that the veteran used.  

Therefore, the Board finds that the symptoms of the veteran's 
seborrheic dermatitis more nearly approximate the criteria 
for the 10 percent rating that is currently in effect.  The 
veteran's seborrheic dermatitis does not warrant a higher 
disability evaluation.  The Board is cognizant of the Court's 
decision in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
which held that a separate evaluation could be assigned for 
symptomatic, residual scarring without violating the pyramid 
rule of 38 C.F.R. 4.14.  However, as discussed above, there 
is no showing of symptomatic scarring, significant 
neurological deficit or other findings warranting a separate 
compensable evaluation.

Total disability evaluation based on individual 
unemployability 

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 2002).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); see also Van Hoose, 4 Vet. App. at 
363.  If total industrial impairment has not been shown, the 
VA is not obligated to show that a veteran is incapable of 
performing specific jobs in considering a claim for a total 
rating based on individual unemployability.  See Gary v. 
Brown, 7 Vet. App. 229 (1994).

Service connection is currently in effect for the residuals 
of a compression fracture with degenerative arthritis at C3-
4, evaluated as 50 percent disabling, and dermatiditis, 
evaluated as 10 percent disabling. Non-service connected 
disabilities include, but are not limited to, major 
depression, anxiety, post-traumatic stress disorder (PTSD), 
alcohol and poly-substance abuse, chondromalacia of both 
knee, chest pain, and multiple aching joints.  The veteran's 
combined service-connected disability rating is 60 percent.  
The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
Nevertheless, he contends that his service-connected 
disabilities, in and of themselves, prevent him from 
obtaining or maintaining employment.

Evidence contained in the record indicates that the veteran 
last worked as a medical technician in 1997.  There is also 
some evidence that suggests that the veteran completed high 
school.  He also had a history of working as mail handler for 
the U.S. Post Office.  He claimed in his application for 
compensation that he left his job due to his service-
connected disabilities.

Evidence received from the SSA shows that the veteran has 
been in receipt of disability benefits since 1997.  A July 
1998 decision from the Office of Hearing and Appeal (OHA) of 
the SSA found that the veteran was unemployable as a result 
of his problem with major depression and anxiety disorder, 
which resulted in the veteran having moderate restriction of 
daily living, marked difficulties in maintaining social 
functioning, and deficiencies in his ability to concentrate 
and complete tasks in a timely manner.  The decision made no 
references to the veteran's service-connected disabilities. 

The Board is cognizant of an August 2004 statement from a VA 
physician that suggests the veteran's unemployment is due to 
his service-connected cervical disc disease.  However, the 
objective evidence of record does not reflect a disability 
picture equating to marked interference with employment.  
First, as noted above, the veteran was awarded SSA disability 
benefits on account of his nonservice- connected psychiatric 
disabilities.  No findings were made with regard to his 
cervical spine or skin disabilities.  Second, the Board's 
attention is drawn to records and reports gathered by the 
Office of Personnel Management (OPM) as part of the veteran's 
claim for disability retirement.  A May 1997 examination 
report indicated that the veteran's cervical spine disability 
would significantly limit his ability to stand and walk for 
an eight hour period but that the veteran would be able to 
sit for the complete period.  Such evidence suggests that the 
veteran was capable of sedentary employment.  Finally, the 
reports of the March 2001 and November 2002 VA examinations 
both indicated that the veteran's skin disability would have 
no negative effect on his ability to work, and that the 
limitations caused by his cervical spine disability would 
involve the avoidance of overhead reaching, pushing, or 
pulling as well as repetitive upward or downward gazing.  
Similarly, when he was examined in September 2004, the 
examiner stated that the only types of jobs that the veteran 
should avoid were ones that involved lifting overhead, heavy 
lifting, repetitive upward gazing, or prolonged driving.  No 
findings were made to indicate that the veteran's service-
connected conditions, in and of themselves, rendered him 
unable to secure or follow substantially gainful employment.  
The Board finds that a clear preponderance of the evidence of 
record supports this conclusion.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A review of the record on 
appeal reveals no unusual or exceptional problems associated 
with the veteran's service-connected disabilities.  There is 
no indication that he would require exceptional treatment or 
extended time off from work due to his service-connected 
disabilities such as to require a referral of the case to the 
Director, Compensation and Pension Service under 38 C.F.R. §§ 
3.321(b)(1), 4.16(b).

The veteran's assertions of unemployability are not plausible 
for several reasons.  Although the veteran claims that he is 
"disabled" because of his service-connected disabilities, 
this statement is incorrect in that the medical records do 
not imply that his ability obtain and/or sustain gainful 
employment has been compromised as a result of his service-
connected disabilities.  Moreover, as discussed above, there 
is no indication that the veteran is in receipt of Social 
Security disability benefits because of these various 
disabilities.  There is also no evidence that he has been 
denied employment because of his service-connected 
disabilities.  However, the veteran's medical records do 
reflect that he has other conditions that are not service-
connected.  These conditions are not for consideration when 
addressing whether the veteran is unemployable solely because 
of service-connected disabilities.

A total rating based on individual unemployability for VA 
compensation purposes requires that the veteran be 
unemployable solely because of service-connected disorders.  
The overwhelming weight of the evidence is that, while the 
veteran may not be working, his unemployment status is not 
primarily attributed to his service-connected disabilities.  
The disability ratings assigned to the veteran compensate him 
for the average impairment of earning capacity.  There is no 
credible evidence that his lack of employment is due 
entirely, or even primarily, to his service-connected 
disorders.  Consequently, it is the Board's opinion that the 
veteran's service-connected disabilities alone are not 
sufficient to produce the veteran's unemployability.

The preponderance of the evidence is against the veteran's 
claim for a total disability rating based on individual 
unemployability and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, the veteran's claim for a total disability rating 
based on individual unemployability must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation for the residuals of a 
compression fracture with degenerative arthritis at C3-4 is 
denied.

Entitlement to an increased evaluation for dermatitis of the 
scalp and hands is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


